—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered August 21, 2001, convicting him of sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly denied his challenge for cause to a prospective juror. The record does not support a finding that the prospective juror possessed a “state of mind that [was] likely to preclude [her] from rendering an impartial verdict based upon the evidence adduced at the trial” (CPL 270.20 [1] [b]), or that there was a “substantial risk” that she would be unable to remain impartial (People v Harris, 247 AD2d 630 [1998]; see People v Williams, 63 NY2d 882 [1984]). Upon our review of the transcript of the voir dire proceedings as a whole and giving due deference to the determination of the Supreme Court, we conclude that the defendant’s challenge for cause was properly denied (see People v Harris, supra at 632). Santucci, J.P., Smith, McGinity and Schmidt, JJ., concur.